Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 2/15/2021 has been entered. Applicant’s amendments to the Claims have overcome each 112(b) rejections previously set forth in the Final Office Action dated on 12/15/2020.	
Claim Status
Claims 1-4 and 6-15 are pending.
Claims 5 and 16 are canceled by Applicant.
Reasons for Allowance
Claims 1-4 and 6-15 are allowed.
Regarding claim 1, it is allowed as the reason indicated on the previous Final Office Action dated on 12/15/2020.
Regarding claims 3-4, 6-10 and 14-15, they are allowed due to their dependencies of claim 1. 
Regarding claim 2, similar to claim 1, the claim 2 includes allowed limitations in claim 1, “wherein the second constituent is selected from the group consisting of acrylates, methacrylates, vinyls, vinyl ethers, epoxides, and thiolene systems”. The prior art references (US 2017/0254518 A1 to Vasylyev in combination of US 2015/0307750 A1 to Nishijima) substantially teach some of limitations in claim 2, but not these limitations stated above.

Regarding claim 11, the amendment overcomes the 112b rejection, it is allowed as the reason indicated on the previous Final Office Action dated on 12/15/2020.
Regarding claim 12, the amendment overcomes the 112b rejection, it is allowed as the reason indicated on the previous Final Office Action dated on 12/15/2020.
Regarding claim 13, it is allowed as the reason indicated on the previous Final Office Action dated on 12/15/2020.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARUN LU/Primary Examiner, Art Unit 2898